USCA1 Opinion

	




       [NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-2162                          UNITED STATES,                       Plaintiff, Appellee,                                v.                         DOUGLAS ROGERS,                      Defendant, Appellant.           APPEAL FROM THE UNITED STATES DISTRICT COURT                 FOR THE DISTRICT OF RHODE ISLAND          [Hon. Ronald R. Lagueux, U.S. District Judge]                              Before                     Torruella, Chief Judge,                Stahl and Lipez, Circuit Judges.                                                                                                                                                                     Brendan G. King and George F. Gormley, P.C. on brief forappellant.     Margaret E. Curran, United States Attorney, Donald C. Lockhartand Zechariah Chafee, Assistant United States Attorneys, on brieffor appellee.November 4, 1999                                              Per Curiam.  Upon careful review of the briefs and  record, we conclude that we do not have jurisdiction to review  the district court's discretionary refusal to depart from the  sentencing guideline range.  See United States v. Reeder, 170  F.3d 93, 109 (1st Cir. 1999), cert. denied, 68 U.S.L.W. 3079  (U.S. Oct. 4, 1999).  Further, the district court's decision is  not inconsistent with, or undermined by, the ruling in United  States v. Perez, 160 F.3d 87 (1st Cir. 1998), because the  district court determined that, on the facts of this case, it  would not grant a departure even were it authorized to do so.            Affirmed.  See 1st Cir. Loc. R. 27.1.